Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayerle (20190281760, priority 6/2018).

“[0115] Both cladding materials 20 and 21 are of a greater hardness than the first base material 12 and the first cladding material 20 is of greater hardness than the second cladding material 21. 

[0118] In FIGS. 1 to 4, the chamfered surface 13 is flat and lies at an angle to the flat surface 14 so that the blade edge when initially formed is not serrated. However serrations are formed in the cladding process and continue to form during use as explained hereinafter and as the wear operates to wear back the edge of the less hard material 21 leaving the edges at the harder material 20 less worn and therefore more pronounced.”

    PNG
    media_image1.png
    481
    520
    media_image1.png
    Greyscale

1. A chopper blade for use in an agricultural harvester chopper to chop crop residue (blade used in a chopper & discharge apparatus, par. 53), the chopper blade comprising: 
a blade body (12) comprising a cutting edge of the chopper blade (not serrated cutting edge, taught above), 
a hard face applied on a surface of the blade body (20, 21), the hard face harder than the blade body (par. 115, taught above), 
the hard face comprising a serration pattern along the cutting edge (fig 2) such that the cutting edge wears to the serration pattern to match the serration pattern to form corresponding serrations in the cutting edge with the serration pattern becoming part of the cutting edge of the chopper blade during use of the chopper blade (as the softer straight edge wears away, the harder serrations remain, par. 118).

2. The chopper blade of claim 1, wherein the hard face extends along the cutting edge longitudinally of the blade body (fig 2, 7).

3. The chopper blade of claim 2, wherein the blade body comprises an attachment point to attach to a rotor of an agricultural harvester chopper (par. 53-56) and 
an end edge (17) distal from the attachment point longitudinally of the blade body, and 
the hard face extends longitudinally of the blade body from the end edge (shown/taught above).

6. An agricultural harvester chopper comprising the chopper blade of claim 1 (par. 53-56).

7. The agricultural harvester chopper of claim 6, wherein the chopper blade is a flail chopper blade (par. 53-56).


Embodiments/species cl. 4 versa cl. 5:
[AltContent: textbox (2nd edge is straight)][AltContent: arrow]
    PNG
    media_image2.png
    445
    536
    media_image2.png
    Greyscale


4. The chopper blade of claim 1, wherein the hard face comprises a first edge defining the serration pattern (fig 2) and a second edge spaced from the first edge laterally of the blade body (shown above) 
the first and second edges extend longitudinally of the blade body, and the second edge is straight (marked up).

[AltContent: textbox (Zig-zag pattern)][AltContent: arrow]
    PNG
    media_image3.png
    351
    567
    media_image3.png
    Greyscale


5. The chopper blade of claim 1, wherein the hard face comprises a first edge defining the serration pattern (addressed in cl. 4) and 
a second edge spaced from the first edge laterally of the blade body, and the first and second edges extend longitudinally of the blade body in a zig-zag manner according to the serration pattern (marked up).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al (2018/0098479), in view of Stoffel et al (2015/0319923) and vice versa.

Grooves teaches in figs 7-11, that it has been known a blade edge (60) wears away and by adding a serrated / wavy bead near the outer edge of the blade, it will wear in a serrated pattern and facilitate sharpness to cut through plant:


“[0023] To reduce wear of the blade body 50, a bead of hardened material is applied to the bottom surface 58 near the outer edge 60. The hardened material has a second hardness that is greater than the first hardness of the base material of the blade body. The bead may be made of metallic alloy containing hard phase precipitates such as a metallic carbide or metallic boride. One suitable material is a metallic matrix carbide such as Rockit™ 701 from Hoganas AB of Sweden. Other metallic matrix carbides or borides may be used as well. The hardened material is metallurgically bonded to the base material. The bead may be applied by laser cladding, Plasma Transferred Arc (PTA) process, welding or other direct metal deposition methods.

[0028] Multiple wavy beads 80 and 82 can be applied concentrically as shown in FIG. 9. With the wavy bead, the disk may wear in a serrated pattern between the outer apexes of the bead. This will may facilitate keeping the edge 60 sharp enough to cut through plant residue.

[0031] A further embodiment does not include a continuous bead about the periphery of the disk blade but rather has a plurality of short, curved beads extending inwardly from the outer edge 60. With reference to FIG. 12, beads 90 are shown which start near the outer edge and curve radial inwardly toward the center of the disk. At the outer edge, the beads are closer to being tangent to the outer edge, but the beads then curve inwardly, to a more radial direction near the bead inner ends. The beads are spaced apart so that as the base material wears between the beads, a serrated edge forms on the disk blade outer edge 60.”

However, Grooves does not appear to show the blade being used / designed for a chopper blade, in particular as a flail chopper blade, claimed in claim 7.
	

Stoffel teaches that it has been known to provide hardened face to a chopper blade, while it results in a serration cutting edge patter when the blade body cutting edge wears, however the pattern is not shown to be a continuous zig-zag design.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the plant cutting blade of Grooves with the teachings of Stoffel, because it would not have been outside the skill to use plant cutting feature in a chopper blade application, because plant cutting and stalk chopper are exposed to similar wear when in use.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the hardened surface of Stoffel with the teachings of Grooves, because it would not have been outside pick from any known bead pattern, including zig-zag design.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Stoffel et al (9686911) teaches as the softer blade cutting edge wears to the serrations of the hardened clad strips (figs 10, 11).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671